Citation Nr: 9907047	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-41 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for arthritis 
of the lumbar spine with disc disease and right sciatic 
neuropathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1945 to 
April 1946 and from September 1951 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned a disability rating 
of 40 percent for the veteran's service-connected back 
condition.

In December 1997, the Board remanded this case for additional 
evidentiary development.  Since the requested development has 
been completed, this case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's lumbar spine disorder is characterized by 
subjective complaints of low back pain, limitation of lumbar 
spine motion, pain on motion, radiculopathy, vertebral 
deformity, and occasional flare-ups, resulting in a minimal 
level of functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for arthritis of the lumbar spine 
with disc disease and right sciatic neuropathy, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to the 
40 percent disability rating currently in effect for 
arthritis of the lumbar spine with disc disease and right 
sciatic neuropathy, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285 and 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for degenerative 
arthritis of the lumbar spine.  He was awarded service 
connection for this condition with assignment of a 20 percent 
disability rating from the day following his separation from 
service.  Upon VA examination in 1973, the veteran had 
flattening of the lumbar spine, muscle spasms, and low back 
tenderness.  Range of motion for the lumbar spine was forward 
flexion to 85 degrees and backward extension to 30 degrees, 
with objective evidence of pain on motion.  X-rays showed 
moderate degenerative arthritis of the lumbar spine.  The 20 
percent disability rating was continued.

In November 1990, the RO received a claim for an increased 
rating from the veteran.  He underwent VA examination in 
December 1990.  He had begun receiving treatment for his back 
condition over the last few months at the VA Medical Center.  
After service, he had worked as a truck driver, but he had 
last worked in 1985.  He complained of pain and stiffness in 
the back that was almost constant.  These symptoms worsened 
with prolonged standing and sitting or physical exertion.  He 
indicated that he occasionally had pain radiating down the 
right leg.  The veteran did not walk with a limp.  With 
forceful elevation of the knees, he had some back discomfort.  
There was levoscoliosis of the thoracic spine and some 
flattening of the lumbar lordosis.  He had tenderness over 
the lumbar spine with palpation, and some paravertebral 
muscle spasms were present.  There was tenderness to 
palpation over the right sciatic notch.  Deep tendon reflexes 
were active and equal.  Straight leg raising was accomplished 
to 40 degrees on the right and 60 degrees on the left.  Range 
of motion for the lumbar spine was forward flexion to 50 
degrees, backward extension to 30 degrees, lateral flexion to 
20 degrees, and rotation to 30 degrees.  The veteran 
exhibited some facial grimacing when conducting these 
maneuvers.  X-rays showed minimal hypertrophic spurring at 
L2, L3, L4, and L5; narrowing of the intervertebral disc 
spaces between L3 and L5; and mild deformities of the 
anterior margins of the end plates of L4 suggesting previous 
epiphysitis.  Diagnoses were arthritis of the lumbar spine 
with disc disease and secondary right sciatic neuropathy. 

A January 1991 rating decision assigned a 40 percent 
disability rating for arthritis of the lumbar spine with disc 
disease and right sciatic neuropathy.  The veteran disagreed 
with that rating, indicating that he was unable to work due 
to his back condition.  He stated that he was receiving 
treatment at the VA Medical Center in Bay Pines, Florida.  

In August 1991, the veteran had a personal hearing at the RO.  
He testified that he experienced back pain that radiated into 
the right leg every night when he got out of bed.  The pain 
was severe enough to wake him up at night.  He was able to 
get a good night's sleep 5-6 nights per week.  He was taking 
medication for muscle spasms.  He indicated that his legs had 
given out on him due to the radiating pain.  He stated that 
he felt like he walked "crooked."  He indicated that he 
sought medical treatment approximately once a month.  He had 
a walker that his wife had found for him, and he used it at 
times.  He indicated that 3-4 days per month, his back 
condition would increase in severity, and he would stay in 
bed.

The RO obtained the veteran's VA medical records for 
treatment from June 1991 to September 1994.  Over 
approximately an 18-month period (March 1993 to August 1994), 
he sought treatment on four occasions for his back.  The 
veteran sought treatment for complaints of back pain that 
kept him awake at night, pain radiating into his legs, and 
weakness of the legs.  Examinations showed muscle spasms, 
positive straight leg raising test, and decreased motion of 
the lumbar spine.  Reflexes were present and equal.  In 
August 1991, he was provided a corset-style back brace.

In October 1994, the veteran underwent an additional VA 
examination.  He stated that he had low back pain most of the 
time with radiation down the posterior aspect of the right 
upper leg.  Occasionally he had muscle spasm of the leg at 
night, which often lasted 45 minutes.  He occasionally took 
Tolectin and a muscle relaxant.  He wore a back support on a 
regular basis, mainly when getting up in the morning.  He 
stated that he had pain with prolonged walking or standing.  
He denied a history of numbness or tingling of the right leg.  
Upon examination, he had pain to percussion of the low back 
area and spasm of the low back muscles on the left.  There 
were no postural abnormalities or fixed deformities.  Range 
of motion was decreased with forward flexion to 70 degrees 
and backward extension to 25 degrees.  Lateral flexion and 
rotation were normal bilaterally.  There were obvious facial 
expressions of pain on flexion, extension, and rotation of 
the back.  Patellar reflexes were active and equal.  There 
was no clonus, Babinski, or objective evidence of 
neurological involvement.  

X-rays of the lumbar spine showed a probable old healed wedge 
fracture of the T12 and L1 vertebral bodies.  There was 
slight to moderate loss of height of all the disc spaces with 
moderate-sized reactive degenerative spurs.  Magnetic 
resonance imaging (MRI) of the lumbar spine showed multilevel 
degenerative disc disease, worse at L3-4 and L4-5.  There was 
a moderate-sized central disc herniation at L4-5 causing a 
significant degree of spinal stenosis.  There was a lesion 
within the bone marrow of the T11 vertebra, and a nuclear 
medicine bone scan was advised to further evaluate this 
lesion.  

In December 1997, the Board remanded this claim for 
additional evidentiary development, since the medical 
evidence was unclear as to the relationship between the 
possible lesion at T11 and the veteran's lumbar spine 
disorder.  In January 1998, the RO asked the veteran to 
identify any medical providers who had treated him for his 
back condition since 1994.  He did not respond. 

The RO obtained the veteran's VA medical records for 
treatment from November 1994 to March 1998.  Between November 
1994 and March 1998, he sought treatment for his back on six 
occasions, with no treatment shown for 1996.  The veteran's 
complaints and the objective findings remained consistent 
with those discussed above.  The report of a bone scan 
conducted in March 1995 indicated that there was no evidence 
of a neoplastic lesion in the lumbosacral spine.  In January 
1997, it was noted that the veteran had occasional flare-ups 
of low back pain.  

In June 1998, the veteran underwent an additional VA 
examination.  The examiner reviewed the claims file.  The 
veteran indicated that over the prior 5-6 years, he began 
having difficulty with pain radiating into his lower 
extremities.  The right leg occasionally gave way.  He rated 
his pain as an 8 on a scale of 1 to 10.  He indicated that he 
had acute flare-ups of his back condition once or twice per 
month, where he had to stay lying down because of the pain, 
and his pain was a 10 at those times.  Precipitating factors 
for the pain included prolonged standing or walking.  He took 
medication when the pain was severe.  He occasionally wore a 
back brace and occasionally used a cane.  He stated that the 
pain was sometimes so severe that it woke him up at night, 
and this occurred 3-4 times per week.  He stated that he had 
had to quit his job as a truck driver because of increased 
back pain. 

Examination showed that the veteran had marked straightening 
of the thoracic and lumbar curves.  Range of motion for the 
lumbar spine was forward flexion to 60 degrees, backward 
extension to 10 degrees, lateral flexion to 15 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  The 
veteran had marked discomfort with all ranges of motion.  
There were no significant neurological deficits related to 
the lumbar spine.  Patellar and Achilles reflexes were 2+/4.  
There was no significant muscle atrophy or sensory or motor 
loss. 

The examiner stated that the bone scan was recommended 
because it was thought that the veteran had a neoplasm in his 
spine; therefore, it was unlikely that this was related to 
the veteran's service-connected lumbar spine disorder.  With 
the veteran's long-standing back pain, he probably had a 
certain degree of osteoporosis, since there had been no 
significant trauma to cause the wedging shown on x-rays.  
This was more likely than not related to his service-
connected disorder.  X-rays of the lumbar spine were again 
performed, and these showed moderately severe degenerative 
lumbar spondylosis with multilevel disc derangement.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with wedging of T12 and L1 and radiculopathy of the lower 
extremities. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his lower back and difficulty walking or 
sitting.  Therefore, he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a personal hearing in accordance with his request.  The RO 
complied with the Board's 1997 Remand instructions.  There is 
no indication of additional medical records that the RO 
failed to obtain.  The veteran was asked in 1998 to provide 
information regarding medical treatment for his back since 
1994, but he did not respond.  Therefore, VA has satisfied 
its duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, at 40 percent.  He has degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  This lumbar spine condition does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  
Therefore, his lumbar spine condition is rated as analogous 
to intervertebral disc syndrome under Diagnostic Code 5293.  
The currently assigned 40 percent rating requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

Under Diagnostic Code 5293, a 60 percent disability rating is 
warranted where there are symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability is not 
productive of disability warranting assignment of a 60 
percent evaluation.  He has complained of radiating back 
pain, and diagnoses of sciatic neuropathy and radiculopathy 
have been rendered.  He does have muscle spasms.  The medical 
evidence does not, however, show any significantly abnormal 
neurological findings.  On each examination, reflexes and 
sensation have been intact.  There is no significant muscle 
atrophy or motor loss.  Despite the veteran's complaints of 
pain, his actual functional impairment due to his lumbar 
spine disorder is not substantial.

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently experiencing a 
substantial level of pain and related symptoms, does have 
intermittent relief.  For example, the veteran reports 
experiencing severe flare-ups of pain once or twice per month 
or being awakened by pain 3-4 nights per week.  There are 
clearly, then, times during which he experiences relief from 
his symptoms.  He does not require constant medication for 
his symptoms, and he seeks outpatient treatment on a fairly 
infrequent basis, usually 2-3 times per year.  His symptoms 
have not been so severe that he has frequently sought medical 
treatment.  

Accordingly, the Board finds that the preponderance is the 
evidence is against assignment of a 60 percent disability 
rating under Diagnostic Code 5293.  The Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part which becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  When a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293, based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  VAOPGCPREC 36-97.

Since the veteran filed his claim for an increased rating in 
1990, he has undergone three VA examinations, which have 
shown the following ranges of motion for his lumbar spine: 


December 1990
October 1994
June 1998
Forward 
flexion
50
70
60
Backward 
extension
30
25
10
Lateral 
flexion
20
normal
15
Rotation
30
normal
20

Between 1990 and 1998, the veteran's range of motion with 
forward flexion of the lumbar spine slightly increased, while 
the other ranges of motion decreased.  Although experiencing 
a slight decrease in lumbar spine range of motion overall 
between 1990 and 1998, the current findings show no more than 
moderate limitation of lumbar spine motion.  He does not have 
severe limitation of motion.

There is no doubt in this case that the veteran experiences 
pain on motion of the lumbar spine.  He has consistently 
exhibited objective evidence of pain on motion, such as 
facial grimaces.  It is reasonable to expect that his pain 
with motion of the lumbar spine increases significantly 
during flare-ups.  However, the current 40 percent disability 
rating adequately compensates the veteran for his limitation 
of motion and any functional loss.  First, as indicated 
above, although limitation of motion of the lumbar spine is 
moderately limited, he does not have severe limitation of 
motion of the lumbar spine.  Second, there is a lack of 
objective medical evidence indicating that the veteran 
suffers any additional functional loss and/or limitation of 
motion.  He does not walk with a limp.  He has been 
prescribed a back brace, but he wears this only occasionally.  
There is no muscle atrophy, which would be indicative of a 
severe level of functional loss resulting is disuse of the 
back muscles.

The veteran's primary complaint regarding his back condition 
is pain.  He has indicated that he occasionally has flare-ups 
of back pain a couple of times per month or with certain 
movements.  Therefore, he has periods of exacerbations when 
his pain level increases.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the Board finds that the 40 percent disability rating for 
moderate to severe impairment of the lumbar spine without any 
neurological disability adequately compensates the veteran 
for the routinely moderate level of his pain with minimal 
functional loss and for any increased level of functional 
loss and pain during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his lumbar spine disability.  
As indicated above, there are no neurological findings such 
as would warrant a 60 percent disability rating or any 
symptoms indicative of a pronounced lumbar spine disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected arthritis of the 
lumbar spine with disc disease and right sciatic neuropathy.

That does not end the inquiry, however.  The medical evidence 
also shows that the veteran has an old healed wedge fracture 
of the T12 and L1 vertebral bodies, which the VA examiner in 
1998 concluded was more likely than not related to the 
veteran's service-connected disorder.  X-rays in 1998 showed 
wedging of T12 and L1.  Diagnostic Code 5285, for residuals 
of fracture of vertebra, provides a 100 percent disability 
rating where there is cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent disability rating is 
warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

Since the veteran has demonstrable deformity of T12 and L1, 
and a medical professional has stated that this is more 
likely than not related to his service-connected disability, 
the criteria for a separate 10 percent rating for vertebral 
deformity under Diagnostic Code 5285 have been met.  There is 
no medical evidence showing that the veteran has abnormal 
mobility of the lumbar spine, as opposed to limitation of 
motion, or that it is necessary that he wear a jury mast.  
Moreover, the veteran is not completely bedridden due to his 
lumbar spine disorder.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating higher 
than 10 percent under Diagnostic Code 5285.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5295 for lumbosacral 
strain provides a maximum schedular rating of 40 percent, and 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a maximum schedular rating of 40 percent.  In 
order to receive a disability rating in excess of the 
assigned 40 percent, the evidence would need to show 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
However, the medical evidence does not show that the veteran 
has ankylosis of the lumbar spine.  Therefore, the criteria 
for an increased rating under this diagnostic code have not 
been met. 


ORDER

Entitlement to a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to the 
40 percent disability rating in effect for arthritis of the 
lumbar spine with disc disease and right sciatic neuropathy, 
is granted, subject to the provisions governing the award of 
monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

- 12 -


- 10 -


